Citation Nr: 1622736	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to payment of VA disability compensation benefits in lieu of military retirement pay for the period from July 1970 to February 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the letter, the RO denied the Veteran's request for retroactive disability compensation in lieu of military retirement pay for the period between July 1, 1970 and February 1, 2003.  


FINDINGS OF FACT

1. In March 1970, the Veteran applied for service-connected disability compensation for peptic ulcer disease; together with his application he submitted a signed election of compensation or pension in lieu of retired pay or waiver of retired pay to secure compensation (VA Form 21-651).

2. In July 1970, VA granted service-connected compensation for peptic ulcer disease and assigned a 20 percent disability rating.

3. In August 1970, the Veteran wrote to VA and to the Marine Corps Finance Center requesting a cancellation of his election of compensation in lieu of retired pay and VA appropriately withheld compensation benefits in accordance with regulations prohibiting the simultaneous receipt of both retirement pay and VA compensation benefits. 


CONCLUSION OF LAW

Entitlement to receipt of retroactive VA compensation for the period from July 1970 to February 2003 is not warranted.  38 U.S.C.A. §§ 3104, 3105 (West 1970); 38 U.S.C.A. §§ 5107, 5110, 5304, 5305, 7104 (West 2014); 38 C.F.R. § 3.750 (1970); 38 C.F.R. §§ 3.1, 3.31, 3.400, 3.700, 3.750 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Background

Although this is an appeal from a decision issued by the RO in April 2008, much of the information relevant to this issue concerns an earlier claim for service connection for peptic ulcer disease, which the Veteran filed in July 1970.  Shortly before he applied for benefits, a medical board determined that, because of recurrent peptic ulcer disease, the Veteran was not qualified for active duty service.  On the recommendation of the medical board, the Veteran was placed on the temporary disability retired list.

Relying on the findings of the medical board, the RO granted service connection for peptic ulcer disease in July 1970, and assessed the severity of the disease as 20 percent disabling.  Based on this ruling, he became eligible to receive monthly compensation of $43 from June 24, 1970, subject to statutory and regulatory prohibitions on the concurrent payment of military retirement pay and VA disability compensation.  See 38 U.S.C.A. §§ 3104, 3105 (West 1970); 38 C.F.R. § 3.750 (1970).  The claims file includes information from the Marine Corps Finance Center, indicating that the Veteran received retirement pay of $185.55 between the date of receipt of his VA compensation claim and July 31, 1970 and $190.19 monthly beginning August 1, 1970.  

Also in the claims file is an election of compensation or pension in lieu of retired pay or waiver of retired pay to secure compensation (VA Form 21-651), signed by the Veteran, which was apparently received together with his initial application for service-connected compensation for peptic ulcer disease.  The Veteran's signature, dated March 1970, signifies his election to receive VA compensation and to waive a portion of his retirement pay equal in amount to any compensation paid by VA.  But in August of 1970, the Veteran submitted a written statement to VA and a separate letter the Marine Corps Finance Center.  In the statement to VA, he acknowledged signing a VA Form 21-651 "to waive my retired pay - I did not fully understand the intent of the form.  Please cancel this 651 form - I desire to draw my full pay from the service department."  In his letter to the Marines, the Veteran commented on earlier correspondence concerning his waiver of retirement pay.  He then wrote "I did not want under any circumstances to have my full Marine Corps Retirement payment of $185.55 altered in any way.  Sir, please understand these errorous [sic] circumstances, so that I may receive but one check at the end of August from your USMC Retirement Pay Office for $185.55 and not VA." (emphasis in original).

According to a subsequent VA Form 21-651, the Veteran was entitled to $43 per month in compensation, but would not receive any benefits because he "declined VA comp - no award initiated."  

Many years later, the Veteran applied for disability compensation for several new claimed service-connected disabilities.  Many of these claims were granted.  When assessing the amount owed to the Veteran, the RO attempted to determine whether his award of compensation should be made subject to recoupment of disability severance pay.  See 38 C.F.R. § 3.700 (2005).  In investigating the issue of disability severance pay, the RO sent the Veteran a letter in November 2005.  This letter explained to the Veteran that VA considered it possible that he had received severance pay because he had been discharged to the temporary disability retired list and, according to the records summarized above, that he had received military retirement pay.

In response to the RO's inquiries, the Veteran wrote that he had never received severance pay or military retirement pay.  Because his 1970 claim did not result in the payment of benefits, he requested "some type of back pay and/or benefits from either the Marine Corps or VA."  This is the claim that was denied by the RO in April 2008 and which has come now to the Board.

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Duty to Notify

The notice VCAA requires depends on the general type of claim the Veteran has made.  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The notice required by the VCAA should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction. Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).

The issue in this appeal is neither an initial claim for service connection nor a request for an increased rating, a circumstance which renders most of the generic notice letters inapplicable.  In a March 2007 letter, the RO acknowledged the Veteran's claim "for back pay of your service connected peptic ulcer disease."  The letter informed the Veteran how VA determines the effective date of his award of VA benefits.  It also includes a list of the documents received by the RO concerning the Veteran's retroactive pay claim, including several letters from the Veteran concerning severance pay and military retirement pay.  Under the circumstances of this case, the RO's earlier November 2005 letter is also significant to the adequacy of notice under the VCAA.  This letter explained to the Veteran, prior to the initial unfavorable decision on the Veteran's claim, that VA had not paid compensation in 1970 because, at that time, he chose to receive military retirement pay instead of disability compensation.  Given the issue in this case, the Board finds that the November 2005 and March 2007 letters satisfied VA's duty to notify.

Duty to Assist

VA has similarly fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, personnel records, and lay statements have been associated with the record.  

The RO attempted to verify the Veteran's statements concerning his military retirement pay and severance pay.  According to a May 2006 memorandum, the RO determined that, consistent with his statements, there was no evidence that he received severance pay when he was placed on the temporary retired list.  For this reason, the compensation paid to the Veteran as a result of his February 2003 claims was never reduced to recoup severance pay under 38 C.F.R. § 3.700.

It is possible that the RO could have done more to verify the Veteran's claim that he did not received military retirement pay after he was discharged from active duty in June 1970.  In September 2008, the Veteran wrote to the Defense Finance and Accounting Service (DFAS) and requested assistance in establishing that he had not received severance pay or military retirement pay.  A DFAS employee replied in an electronic mail message, indicating that, if the Veteran was paid severance pay, that information would appear on his Certificate of Discharge from Active Duty (DD-214) Form.  The e-mail message also provides two telephone numbers and two electronic mail addresses, corresponding to offices within DFAS, and suggested that the Veteran contact them if he wanted information about his retirement pay.  The Veteran provided the DFAS e-mail message to the RO, but it is not clear whether either the Veteran or the RO attempted to use that contact information to attempt to confirm the Veteran's statements that he never received retirement pay.  

VA may refrain from providing assistance to a Veteran when there is no reasonable possibility that the assistance VA would provide to the claimant would substantiate the claim.  See 38 C.F.R. § 3.159(d) (2015).  Military retirement benefits are administered, not by the Secretary of Veterans Affairs, but by the Secretaries of the various branches of the Armed Forces in accordance with the provisions of Title 10 of the United States Code.  See generally, 10 U.S.C. §§ 1201-1412 (2015).  The Board's jurisdiction is limited to questions of law and fact necessary to a decision that affects the provision of benefits by the Secretary of Veterans Affairs to veterans or to the dependents and survivors of veterans.  See 38 C.F.R. §§ 101(1) (definition of "Secretary" for title 38); 511 ("Decisions of the Secretary; finality"); 7104 ("Jurisdiction of the Board").

The award of military retirement pay to members of the Marine Corps on the temporary disability retired list is determined by the Secretary of the Navy, not the Secretary of Veterans Affairs.  See 38 U.S.C.A. § 101(a)(9)(B); 1202 (2015).  Thus, seeking further information about the payment or non-payment of military retirement pay to the Veteran after his discharge would not establish his eligibility for retroactive VA disability compensation benefits, even if new information were to confirm the his claim that he never received military retirement pay.  The Board has no jurisdiction to order retroactive military retirement pay, if any, owed to the Veteran.  

Under these circumstances, VA has satisfied its duties to notify and assist.

Analysis

In his written statements and in hearing testimony before a Decision Review Officer at the RO, the Veteran has stated that he never received military retirement pay.  In a statement dated April 2007, he specifically denied the accuracy of the VA Form 21-651 indicating retirement pay of $185.55 between the date of receipt of his VA compensation claim and July 31, 1970 and $190.19 monthly beginning August 1, 1970.  According to the Veteran, the only monetary benefits he received in the early 1970s consisted of educational assistance through the GI Bill.  

In his April 2007 statement, the Veteran also denied that he chose to receive military retirement pay instead of service-connected disability compensation.  He wrote: "This statement is not true.  I did not know what Military Retired Pay (MRP) was.  If I signed any papers, then it would have had to have been while I was a patient in the US Naval Hospital on Camp Lejeune undergoing treatment."  

In June 1970, when the Veteran was discharged from active duty, 38 U.S.C.A. §§ 3104, 3105 (West 1970) - statutory predecessors of 38 U.S.C.A. §§ 5304, 5305 (2015) - prohibited the concurrent payment of VA compensation benefits and military retirement pay.  Any person receiving retirement pay who would be eligible to receive VA compensation under the laws administered by VA would receive VA benefits only "upon the filing . . . of a waiver of so much of his retired or retirement pay as is equal in amount to such pension or compensation."  

At the time of the Veteran's release from active duty, 38 C.F.R. § 3.750 (1970) permitted veterans entitled to retirement pay and VA compensation benefits to "elect which of the benefits he desire to receive."  Again, it appears that the Veteran signed a form electing to receive VA benefits in lieu of retirement pay together with his initial application for service connection for a peptic ulcer disease.  But this election "does not bar him from making a subsequent election of the other benefit to which he is entitled.  An election filed within 1 year from the date of notification of VA entitlement will be considered 'timely filed' . . ."  38 C.F.R. § 3.750(b) (1970).

VA granted service connection for a peptic ulcer disease and assigned a 20 percent disability rating in July 1970.  Less than one year from that date, the Veteran filed two statements indicating his desire to cancel his previous election of service-connected VA compensation and to receive military retirement pay instead.  

The Board has the responsibility to assess the credibility of proffered evidence.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, plausibility, and consistency with other evidence submitted on behalf of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Although he is competent to describe his recollection concerning  the documents he filed with VA and with the Marines, the Board does not assign significant weight to the Veteran's denial that he elected to receive military retirement pay instead of VA benefits.  In support of his pending claim for retroactive compensation, the Veteran claims that, if he signed any documents affecting his eligibility for VA benefits, it was when he was hospitalized at Camp Lejeune, North Carolina.  But the Veteran's statement to VA cancelling his previous election to waive retired pay is dated August 1970.  So is his letter to the commanding officer of the Marine Corps Finance Center, in which he wrote "I did not want under any circumstances to have my full Marine Corps Retirement payment of $185.55 altered in any way.  Sir, please understand these errorous [sic] circumstances, so that I may receive but one check at the end of August from your USMC Retirement Pay Office for $185.55 and not VA." (emphasis in original).  

The return address identified in the Veteran's statement to VA and in his letter to the Marine Corps Finance Center is the same address he provided on his application for educational assistance benefits, after his release from the hospital at Camp Lejeune.  Moreover, according to his service treatment records, the Veteran was discharged from the hospital at Camp Lejeune on June 23, 1970, approximately two months before he wrote to VA and to the Marines, waiving his right to receive VA benefits in lieu of military retirement pay.  

The Board does not doubt the sincerity of statements made by the Veteran in support of his claim.  The legally meaningful election of retirement benefits and subsequent waiver took place more than thirty years before he asserted the pending claim and it is plausible that he might forget sending these documents.  But for similar reasons, under the circumstances of this case, the Veteran's August 1970 letter and written statement are the most persuasive evidence regarding his election of retirement pay in lieu of VA benefits for the period between July 1970 and February 2003.  

Because the Veteran voluntarily waived his right to receive service-connected compensation benefits from VA in lieu of military retirement pay and the evidence does not show that he subsequently sought to elect payment of VA compensation prior to his claim in 2003, he is not entitled to retroactive VA compensation for the period prior to February 2003.


ORDER

Entitlement to payment of VA disability compensation benefits in lieu of military retirement pay for the period from July 1970 to February 2003 is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


